Christianson, Ch. J.
(concurring). I agree with my associates that the facts in this case do not entitle the plaintiff to recover upon any of his three causes of action. While the Public Utilities Act makes it “unlawful for any public utility corporation subject to the provisions of the act to make or give any undue or unreasonable preference or advantage to any particular person, firm, corporation, or locality, the same section (§ 16, of the Public Utilities Act) which contains this provision also provides: “Nothing in this act shall prohibit a public utility from entering into any reasonable agreement with its customers, consumers, or employees, or for [from] providing for a sliding scale of charges, unless the same is prohibited by the terms of the franchise or permit under which such utility is operated. No such agreement or sliding scale shall be lawful unless and until the same shall have been filed with and approved by the commissioners.” Section 4 of the Public Utilities Act provides: “The commissioners shall have the power, after .notice and hearing, to enforce, originate, establish, modify or adjust and promulgate tariffs, rates, joint rates, tolls and charges of all public utility corporations and whenever the commissioners shall, after hearing, find any existing rates, tolls, tariffs, joint, rates or schedules unjust, unreasonable, insufficient or unjustly discriminatory or otherwise in viola*174tion of the provisions of the Act, the Commissioners shall, by an order, fix reasonable rates, joint rates, tariffs, tolls, charges or schedules to be followed in the future in lieu of those found to be unjust, unreasonable, insufficient or unjustly discriminatory or otherwise in violation of any provision of law.”
As found by tbe trial court, and by this court, the plaintiff and the defendant city had agreed upon certain rates; these rates were in existence when the Public Utilities Act became operative. There is no contention that the commissioners had adjudged the rates so agreed upon between the public utility and tbe city to be discriminatory; or that tbe commissioners liave taken any action whatsoever regarding such rates. Hence, it seems to me tliat so far as this litigation is concerned the rights of the parties depend upon and are measured hy their contracts. And I agree with my associates that the evidence justifies the conclusions drawn by the trial court as regards the contractual rights and obligations of the parties. I express no opinion as to whether the Public Utilities Act invests the commissioners with authority to change a rate which has been agreed upon between tbe public utility corporation and a city as regards compensation to be paid by the city itself (as contradistinguished from maximum rates fixed in the franchise to be charged customers generally) for service rendered to it; and which rate is stipulated in the franchises under which the public utility is operated. Nor do I express any opinion as to whether under § 139 of the state Constitution the legislature could confer upon a public utility commission the power to change or alter such rates.